DETAILED ACTION
	This final rejection is responsive to communication filed September 21, 2021.  Claim 1, 6, 8, 9, 14, 16, 17, 22, and 24 are currently amended.  Claims 25-30 have been added.  Claims 1-30 are pending in this application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
In view of the specification, the control circuitry in the systems of claims 9-16 is interpreted as being directed only to hardware elements (see paragraph 37 of specification; also 304 in Fig. 3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1, 4-9, 12-17, and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,157,543 in view of Sharifi et al. (US 2017/0366587 A1).  Claim 1 of U.S. Patent No. 11,157,543 teaches the limitations of claim 1 in the present application, except determining interest levels associated with each of the plurality of time segments based on metadata associated with each of the plurality of time segments that indicates a level of importance of each of the plurality of time segments to the content.  Further, in the US Patent 11,157,543, the content is a playlist, while in the present application the content is not limited to any particular type of content.  
Sharifi teaches determining interest levels associated with each of the plurality of time segments based on metadata associated with each of the plurality of time segments that indicates a level of importance of each of the plurality of time segments to the content (paragraphs 74-76).  It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified US Patent 11,157,543 by the teaching of Sharifi to enable improved, adaptive recommendation and streaming of content based on likely interest or importance and network conditions, thereby more effectively uses the bandwidth of the connection (Sharifi, paragraph 35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bromand et al. (US 2019/0342419 A1) (‘Bromand’) in view of Shaw et al. (US 2019/0320229 A1) (‘Shaw’), and further in view of Sharifi et al. (US 2017/0366587) (‘Sharifi’). 

With respect to claims 1, 9 and 17, Bromand teaches:
receiving, from a content device, a request for a content recommendation (receiving request for predictive caching) (paragraphs 155 and 166), and receiving a time period associated with playback of content (Fig. 9 shows input data used in process of selecting content to cache and the input data includes predicted state qualities, which includes a current state, duration and state-specific qualities.  A travel state includes a duration (time period) of the state) (paragraphs 116, 132 and 138); 
obtaining a geographic route associated with the content device and the time period (route data describes amount of time needed to travel route) (paragraphs 172 and 175); 
determining, based on the geographic route and time period, a plurality of time segments (paragraph 175);
connectivity map showing connectivity and limited connectivity time periods) (paragraphs 173-175); 
retrieving a plurality of candidate content recommendations (paragraphs 132 and 177); 
selecting the content recommendation from the plurality of candidate content recommendations based on correlating the estimated bandwidth for each of the plurality of time segments with interest levels associated with each of the plurality of time segments (selecting/predicting what content items will be played in limited connectivity time periods based on preferences and previous content item consumption) (paragraphs 132-133, 154, 176-177, and 206); and 
providing the content recommendation to the content device (paragraphs 178-179). 

Although Bromand teaches a time period being input and used to select content for caching and caching is performed responsive to a request, Bromand does not explicitly teach wherein the request comprises a time period associated with playback of content.
Shaw teaches receiving, from a content device, a request for a content recommendation, wherein the request comprises a time period associated with playback of content (paragraph 84) (receiving notification of the time period for the journey).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified the request in Broman to include a time period as taught by Shaw to enabled improved streaming of media during traveled routes.  Bromand already incorporates the use of time period/duration in obtaining content recommendations, and thus 
Further regarding claims 1, 9 and 17, Bromand in view of Shaw does not explicitly teach determining interest levels associated with each of the plurality of time segments based on metadata associated with each of the plurality of time segments that indicates a level of importance of each of the plurality of time segments to the content; or selecting content recommendations based on correlating the estimated bandwidth for each time segment with the interest levels that are determined based on level of importance.
Sharifi teaches determining interest levels associated with each of the plurality of time segments based on metadata associated with each of the plurality of time segments that indicates a level of importance of each of the plurality of time segments to the content (Sharifi teaches identifying portions of video content likely to be interesting or important, and that the portions may be identified by time segments) (paragraphs 35 and 74-76); and 
selecting content recommendations based on correlating the estimated bandwidth for each time segment with the interest levels (paragraphs 60-63).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the interest levels of Bromand to be based on importance of time segments as taught by Sharifi to enable improved, adaptive recommendation and streaming of content based on likely interest or importance and network conditions, thereby more effectively uses the bandwidth of the connection (Sharifi, paragraph 35).


With respect to claims 2, 10 and 18, Bromand in view of Shaw and Sharifi teaches:
identifying a plurality of segments in content identified by the content recommendation (Bromand, paragraph 175; Shaw, paragraph 86-87); 
generating a bandwidth requirements profile for the plurality of segments based on the geographic route and the time period (Shaw, paragraphs 84-85; Bromand, paragraph 175);  
5determining whether the bandwidth requirements profile is satisfied by the estimated bandwidth for each of the plurality of time segments (Shaw, paragraph 89); 
in response to determining that the bandwidth requirements profile is satisfied by the estimated bandwidth for each of the plurality of time segments, generating for display an indication that the bandwidth requirements profile is satisfied by the estimated bandwidth for 10each of the plurality of time segments (displaying indication of content available to play back or streaming content during journey) (Bromand, paragraph 148 and 207; Shaw, paragraph 90); and 
in response to determining that the bandwidth requirements profile is not satisfied by the estimated bandwidth for each of the plurality of time segments, modifying portions of the content identified by the content recommendation based on the estimated bandwidth for each of the plurality of time segments (modifying playback rate or increasing data transfer rate in an
earlier segment) (Shaw, paragraphs 99, 114, 121-123).

With respect to claims 3, 11, and 19, Bromand in view of Shaw and Sharifi teaches:

generating a bandwidth requirements profile for the plurality of segments based on the geographic route and the time period (Shaw, paragraphs 84-85; Bromand, paragraph 175);  
5determining whether the bandwidth requirements profile is satisfied by the estimated bandwidth for each of the plurality of time segments (Shaw, paragraph 89); 
in response to determining that the bandwidth requirements profile is satisfied by the estimated bandwidth for each of the plurality of time segments, generating for display an indication that the bandwidth requirements profile is satisfied by the estimated bandwidth for 10each of the plurality of time segments (displaying indication of content available to play back or streaming content during journey) (Bromand, paragraph 148 and 207; Shaw, paragraph 90); and 
in response to determining that the bandwidth requirements profile is not satisfied by the estimated bandwidth for each of the plurality of time segments, modifying portions of the geographic route based on the bandwidth requirements profile (modifying journey) (Shaw, paragraphs 107, 109-11; Bromand, paragraph 128).

With respect to claims 4, 12 and 20, Bromand in view of Shaw and Sharifi teaches wherein determining estimated available bandwidth for each of the plurality of time segments based on the geographic route and the content device comprises: 
retrieving historical bandwidth usage for segments of the geographic route (Bromand, paragraphs 173-175; Shaw, paragraph 84); and 


With respect to claims 5, 13 and 21, Bromand in view of Shaw and Sharifi teaches wherein determining estimated available bandwidth for each of the plurality of time segments based on the geographic route and the content device comprises: 
retrieving logs of past network access speeds for the content device along the geographic route (Bromand, paragraphs 116, 181, 184, and 186); and 
estimating, based on the logs of past network access speeds for the content device, available bandwidth for segments of the geographic route (Bromand, paragraphs 100, 173-175, 181, and 184).

With respect to claims 6, 14 and 22, Bromand in view of Shaw and Sharifi teaches wherein selecting the content recommendation from the plurality of candidate content recommendations based on correlating the estimated bandwidth for each of the plurality of time segments with the interest levels associated with each of the plurality of time segments comprises: 
generating a plurality of recommendation scores for the plurality of candidate content recommendations (Bromand, paragraphs 85 and 133; Sharifi, paragraphs 60-62 and 74-76) by: 

generating a plurality of interest scores for the respective candidate content recommendation based on the plurality of content attributes and an interest profile associated with the content device (Bromand, paragraphs 133 and 142); and 
combining the plurality of interest scores and the estimated available bandwidth for each of the plurality of time segments to generate a recommendation score for the respective candidate content recommendation (content is recommended based on state, which is scored and may include predicted connectivity data, and user interests) (paragraphs 85, 133 and 142); and 
wherein the selected content recommendation is associated with the largest recommendation score from the plurality of recommendation scores (Bromand, paragraphs 112 and 133).

With respect to claims 7, 15, and 23, Bromand in view of Shaw and Sharifi teaches wherein obtaining a geographic route associated with the content device and the time period comprises: 
retrieving information about a plurality of events (states) associated with the content device (Bromand, paragraph 41); 
extracting information about an event from the plurality of events, wherein the event is scheduled for the time period (paragraphs 103 and 116); 

determining the geographic route using the geographic start location and geographic stop location (paragraphs 108, 116, 172 and 175).

With respect to claims 8, 16 and 24, Bromand in view of Shaw and Sharifi teaches detecting a modification of the estimated available bandwidth for a time segment of the plurality of time segments (entering offline state) (Bromand, paragraphs 146 and 150; Shaw, paragraph 144); 
selecting an alternative content recommendation from the plurality of candidate content recommendations based on correlating the modified estimated bandwidth for the time with the interest levels associated with each of the plurality of time segments (song list is updated based on entering offline state) (Bromand, Fig. 13; paragraphs 146-147, 149-150); and 
generating a notification of the modification of the estimated available bandwidth for the time segment and of the alternative content recommendation (user interface changes to reflect offline state and different content) (Bromand, paragraphs 146, 149-152).  

With respect to claims 25-27, Bromand in view of Shaw and Sharifi teaches determining a predicted length in distance of a portion of the geographic route associated with a respective one of each of the plurality of time segments for a given start time for the geographic route; 

With respect to claims 28-30, Broman in view of Shaw and Sharifi teaches wherein the plurality of time segments are divided into equal segments of distance based on the predicted length in distance (Shaw, Fig. 2, paragraphs 78-79 and 108).

Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        October 23, 2021